Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the appeal brief filed on 04/18/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-5, 7-12 and 14-19 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022, comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Guanyao Cheng (Reg. No. 58,555) on 07/07/2022.

The application has been amended as follows:
Claim 1 (Currently Amended):	A method comprising:
	determining, by a network device in a network segment, a tentative network address for a first network interface associated with the network device;
determining, by the network device, whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment, including:
sending, by the network device to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address, and
in response to receiving a neighbor advertisement message from a second network interface that is in response to the neighbor solicitation message, determining, by the network device, that the tentative network address is duplicative of the network address assigned to the second network interface in the network segment;
in response to determining that the tentative network address is duplicative of a network address assigned to [[a]] the second network interface of the plurality of other network interfaces, storing, by the network device in memory of the network device, an indication of the second network interface assigned the network address that is duplicative of the tentative network address;
determining, by the network device and based at least in part on the indication of the second network interface stored in the memory of the network device, whether an unsolicited neighborhood advertisement message received by the network device indicates that a new network address is assigned to the second network interface;
in response to determining that the unsolicited neighbor advertisement message indicates that the new network address is assigned to the second network interface, re-determining, by the network device, whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and
in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assigning, by the network device, the tentative network address to the first network interface.
Claim 2 (Original):	The method of claim 1, wherein:
	the tentative network address for the first network interface comprises a tentative global network address for the first network interface;
	the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces;
	the network address assigned to the second network interface comprises a global network address assigned to the second network interface;
	the new network address comprises a new global network address; and
storing the indication of the second network interface comprises storing an indication of a Media Access Control (MAC) address assigned to the second network interface.
Claim 3 (Previously Presented):	The method of claim 2, wherein determining, based at least in part on the indication of the second network interface stored in the memory of the network device, whether the unsolicited neighborhood advertisement message received by the network device indicates that a new network address is assigned to the second network interface further comprises:
	receiving, by the network device, the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address;
	in response to receiving the unsolicited neighbor advertisement message, determining, by the network device, whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and
	in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determining, by the network device, that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface.
Claim 4 (Original):	The method of claim 1, wherein:
the tentative network address for the first network interface comprises a tentative link-local address for the first network interface;
	the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces;
	the network address assigned to the second network interface comprises a link-local address assigned to the second network interface;
	the new network address comprises a new link-local address; and
the link-local address assigned to the second network interface is determined based at least in part on a MAC address assigned to the second network interface, and wherein storing the indication of the other network interface comprises storing an indication of the global network address assigned to the second network interface and an indication of the MAC address assigned to the second network interface.
Claim 5 (Previously Presented):	The method of claim 4, wherein determining, based at least in part on the indication of the second network interface stored in the memory of the network device, whether the unsolicited neighborhood advertisement message received by the network device indicates that a new network address is assigned to the second network interface further comprises:
	receiving, by the network device, the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a global network address and an indication of a MAC address;
	in response to receiving the unsolicited neighbor advertisement message, determining, by the network device, whether the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and
	in response to determining that the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address which was assigned to the second network interface, determining, by the network device, that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface.
Claim 6 (Canceled):.
Claim 7 (Original):	The method of claim 1, wherein re-determining whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment comprises:
	sending, by the network device to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; and
	in response to not receiving a neighbor advertisement message that is in response to the neighbor solicitation message, determining, by the network device, that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the other network interfaces associated with the plurality of other network devices in the network segment.
Claim 8 (Currently Amended):	A network device comprising:
	a first network interface connectable to a network segment;
	a memory; and
	processing circuitry operably coupled to the memory and the network interface, the processing circuitry is configured to:
determine a tentative network address in the network segment for the first network interface of the network device;
determine whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment, including:
sending, to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address and an indication of a MAC address, and
in response to receiving a neighbor advertisement message from a second network interface that is in response to the neighbor solicitation message, determining that the tentative network address is duplicative of the network address assigned to the second network interface in the network segment;
in response to determining that the tentative network address is duplicative of a network address assigned to [[a]] the second network interface of the plurality of other network interfaces, store an indication of the second network interface assigned the network address that is duplicative of the tentative network address in the memory;
determine, based at least in part on the indication of the second network interface stored in the memory, whether an unsolicited neighborhood advertisement message received by the network device indicates that a new network address is assigned to the second network interface;
in response determining that the unsolicited neighbor advertisement message indicates that the new network address is assigned to the second network interface, re-determine whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and
in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assign the tentative network address to the first network interface.
Claim 9 (Previously Presented):	The network device of claim 8, wherein:
the tentative network address for the first network interface comprises a tentative global network address for the first network interface;
	the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces;
	the network address assigned to the second network interface comprises a global network address assigned to the second network interface;
	the new network address comprises a new global network address; and
the processing circuitry is further configured to store an indication of a Media Access Control (MAC) address assigned to the second network interface in the memory of the network device.
Claim 10 (Previously Presented):	The network device of claim 9, wherein the processing circuitry is further configured to:
	receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address;
	in response to receiving the unsolicited neighbor advertisement message, determine whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and
	in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determine that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface.

Claim 11 (Previously Presented):	The network device of claim 8, wherein:
the tentative network address for the first network interface comprises a tentative link-local address for the first network interface;
	the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces;
	the network address assigned to the second network interface comprises a link-local address assigned to the second network interface;
	the new network address comprises a new link-local address; and
the link-local address assigned to the second network interface is determined based at least in part on a MAC address assigned to the second network interface, and wherein the processing circuitry is further configured to store an indication of the global network address assigned to the second network interface and an indication of the MAC address assigned to the second network interface in the memory of the network device.
Claim 12 (Previously Presented):	The network device of claim 11, wherein the processing circuitry is further configured to:
	receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited advertisement message includes an indication of a global network address and an indication of a MAC address;
	in response to receiving the unsolicited neighbor advertisement message, determine whether the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and
	in response to determining that the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address assigned to the second network interface, determine that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface.
Claim 13 (Canceled).
Claim 14 (Original):	The network device of claim 8, wherein the processing circuitry that is configured to re-determine whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment is further configured to:
	send, to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; and
	in response to not receiving a neighbor advertisement message that is in response to the neighbor solicitation message, determine that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the other network interfaces associated with the plurality of other network devices in the network segment.
Claim 15 (Currently Amended):	A non-transitory computer-readable storage medium of a network device storing instructions that, when executed by processing circuitry of the network device, cause the processing circuitry of the network device to:
determine a tentative network address in a network segment for a first network interface associated with the network device;
determine whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment, including:
sending, to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address; and
in response to receiving a neighbor advertisement message from a second network interface that is in response to the neighbor solicitation message, determining that the tentative network address is duplicative of the network address assigned to the second network interface in the network segment;
in response to determining that the tentative network address is duplicative of a network address assigned to [[a]] second network interface of the plurality of other network interfaces, store an indication of the second network interface assigned the network address that is duplicative of the tentative network address in memory of the network device;
determine, based at least in part on the indication of the second network interface stored in the memory of the network device, whether an unsolicited neighborhood advertisement message received by the network device indicates that a new network address is assigned to the second network interface;
in response to determining that the unsolicited neighbor advertisement message indicates that the new network address is assigned to the second network interface, re-determine whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and
in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assign the tentative network address to the first network interface.
Claim 16 (Original):	The non-transitory computer-readable storage medium of claim 15, wherein:
the tentative network address for the first network interface comprises a tentative global network address for the first network interface;
	the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of global network addresses assigned to the plurality of other network interfaces;
	the network address assigned to the second network interface comprises a global network address assigned to the second network interface;
	the new network address comprises a new global network address; and
	the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to store an indication of a Media Access Control (MAC) address assigned to the second network interface.
Claim 17 (Previously Presented):	The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to:
	receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network segment, wherein the unsolicited neighbor advertisement message includes an indication of a MAC address;
	in response to receiving the unsolicited neighbor advertisement message, determine whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and
	in response to determining that the MAC address is assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message, determine that the unsolicited neighbor advertisement message indicates that the new global network address is assigned to the second network interface.
Claim 18 (Original):	The non-transitory computer-readable storage medium of claim 15, wherein:
the tentative network address for the first network interface comprises a tentative link-local address for the first network interface;
	the plurality of network addresses assigned to the plurality of other network interfaces comprises a plurality of link-local addresses assigned to the plurality of other network interfaces;
	the network address assigned to the second network interface comprises a link-local address assigned to the second network interface;
	the new network address comprises a new link-local address; and
the link-local address assigned to the second network interface is determined based at least in part on a MAC address assigned to the second network interface, and wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to store an indication of the global network address assigned to the second network interface and an indication of the MAC address assigned to the second network interface.
Claim 19 (Previously Presented):	The non-transitory computer-readable storage medium of claim 18, wherein the instructions, when executed by the processing circuitry of the network device, further cause the processing circuitry of the network device to:
	receive the unsolicited neighbor advertisement message from one of the plurality of other network interfaces associated with the plurality of other network devices in the network, wherein the unsolicited neighbor advertisement message includes an indication of a global network address and an indication of a MAC address;
	in response to receiving the unsolicited neighbor advertisement message, determine whether the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and whether the MAC address assigned to the second network interface is the same as the MAC address indicated in the unsolicited neighbor advertisement message; and
	in response to determining that the global network address assigned to the second network interface is the same as the global network address indicated in the unsolicited neighbor advertisement message and that the MAC address indicated in the unsolicited neighbor advertisement message is different from the MAC address assigned to the second network interface, determine that the unsolicited neighbor advertisement message indicates that the new link-local address is assigned to the second network interface.
Claim 20 (Canceled).


Reasons for Allowance
Claims 1, 8 and 15 are allowable, since closest arts, Mun et al. (hereinafter referred to as Mun) (Y Mun, HK Lee, “Understanding IPv6”, books.goole.com), Ibanez et a. (hereinafter referred to as Ibanez) (U. S. Pub. No. 2003/0026230 A1), and Fan (U. S. Pub. No. 2004/0240474A1) fail to teach a method of, and a network device comprising interface, memory and processing circuit to have operations of, and a non-transitory computer-readable storage medium storing instructions to cause the processing circuitry to perform operations of determining a tentative network address for a first network interface associated with the network device; determining whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment, including: sending, by the network device to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, a neighbor solicitation message that includes an indication of the tentative network address, and in response to receiving a neighbor advertisement message from a second network interface that is in response to the neighbor solicitation message, determining, by the network device, that the tentative network address is duplicative of the network address assigned to the second network interface in the network segment; in response to determining that the tentative network address is duplicative of a network address assigned to the second network interface of the plurality of other network interfaces, storing, by the network device in memory of the network device, an indication of the second network interface assigned the network address that is duplicative of the tentative network address; determining, by the network device and based at least in part on the indication of the second network interface stored in the memory of the network device, whether an unsolicited neighborhood advertisement message received by the network device indicates that a new network address is assigned to the second network interface; in response to determining that the unsolicited neighbor advertisement message indicates that the new network address is assigned to the second network interface, re-determining, by the network device, whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assigning, by the network device, the tentative network address to the first network interface.
The novelty of claimed invention is based on the facts that the operations comprise, storing instructions to cause the processing circuitry to perform operations of determining a tentative network address for a first network interface associated with the network device; determining whether the tentative network address is duplicative of any one of a plurality of network addresses assigned to a plurality of other network interfaces associated with a plurality of other network devices in the network segment, storing, by the network device in memory of the network device, an indication of the second network interface assigned the network address that is duplicative of the tentative network address; determining, by the network device and based at least in part on the indication of the second network interface stored in the memory of the network device, whether an unsolicited neighborhood advertisement message received by the network device indicates that a new network address is assigned to the second network interface; in response to determining that the unsolicited neighbor advertisement message indicates that the new network address is assigned to the second network interface, re-determining, by the network device, whether the tentative network address is duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment; and in response to determining that the tentative network address is not duplicative of any one of the plurality of network addresses assigned to the plurality of other network interfaces associated with the plurality of other network devices in the network segment, assigning, by the network device, the tentative network address to the first network interface, etc.
Mun, Ibanez and Fan simply teach IPV6 and IPV4 protocol, proxy duplicate address detection for dynamic address allocation, and address autoconfiguration in ad hoc networks.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. AI-Banna et al. (U. S. Pub. No. 2010/0322420A1) teaches duplicate address detection proxy in edge devices. Yagiu (U. S. Pub. No. 2015/0134804A1) teaches communication device and communication method. AI-Banna et al. (U.S. Pub. No. 2015/0288654A1) teaches subscriber-aware duplicate address detection proxy in edge devices.
Dependent claims 2-5, 7, 9-12, 14 and 16-19 depend on now allowed independent claims 1, 8 and 15, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on September 21, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2456
07/11/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456